 Case 2:21-cv-10237-NGE-PTM ECF No. 6, PageID.39 Filed 02/23/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
LAMONT HEARD,

        Plaintiff,                                     Civil Action No. 2:21-CV-10237
                                                       HON. NANCY G. EDMUNDS
                                                       UNITED STATES DISTRICT JUDGE
v.

VARNICE STRANGE, et. al.;

      Defendants.
____________________________________/

                OPINION AND ORDER DISMISSING COMPLAINT
      AS DUPLICATIVE TO CASE # 2:17-CV-13904 AND DENYING AS MOOT THE
     MOTION TO WAIVE FEES OR COSTS AND THE MOTION TO EXCLUDE THE
         CASE FROM MEDIATION AND TO COMBINE CASES (ECF Nos. 2, 3)

        Lamont Heard (“Plaintiff”), confined at the Lakeland Correctional Facility in Coldwater,

Michigan, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. Having reviewed plaintiff's

complaint, the Court dismisses it without prejudice for being duplicative of a previously filed civil

rights complaint.

        In his current complaint, plaintiff sues Jeffrey Oosterhoff, Adam Douglas, Varnice Strange,

Scott Schooley, Kyle Shannon, and Cedric Griffey. Plaintiff claims that the defendants, all prison

employees at the Thumb Correctional Facility in Lapeer, Michigan, transferred plaintiff first to

another housing facility and then to another prison in retaliation for his involvement in prior

litigation against prison officials and for his religious affiliation with the Nation of Islam. Plaintiff

alleges further that the defendants falsely accused him of proselytizing his religious beliefs to other

inmates, which is a violation of prion policy.

        Plaintiff previously filed a nearly identical lawsuit against these defendants, which remains

pending before this Court in a separate case. See Heard v. Strange, et. al., U.S.D.C. No. 2:17-CV-



                                                   1
 Case 2:21-cv-10237-NGE-PTM ECF No. 6, PageID.40 Filed 02/23/21 Page 2 of 4




13904 (E.D. Mich.). Plaintiff acknowledges that his retaliation claims were raised in his prior

pending action, but some of those claims were dismissed by this Court because plaintiff had failed

to exhaust his administrative remedies with respect to those claims and with respect to certain

defendants. (See Case No. 17-13904, ECF No. 72.) Plaintiff also sought leave to add the religious

retaliation claim based on the alleged retaliatory prison unit transfer in the prior action, but the

Court denied leave, in part, because of the failure to exhaust. (Case No. 17-13904, ECF No. 104,

PgID 1318.) Plaintiff alleges in his current complaint that he has now exhausted his administrative

remedies with the Michigan Department of Corrections’ internal grievance system. (ECF No. 1,

PageID. 3.) In his separate motion to waive fees and costs, plaintiff elaborates more fully that this

Court dismissed plaintiff’s retaliation and religion claims in his pending 2017 case but that he has

now exhausted his administrative remedies with respect to those claims. (ECF No. 2, PageID. 20.)

In his motion to waive mediation and to combine cases, plaintiff makes similar allegations. (ECF

No. 3, PageID. 36.) Plaintiff seeks to join these claims together with the other claims which remain

pending in his 2017 case.

          As a general rule, when duplicative lawsuits are pending in separate federal courts, “the

entire action should be decided by the court in which an action was first filed.” Smith v. S.E.C.,

129 F. 3d 356, 361 (6th Cir. 1997). A duplicative suit is one in which the issues “have such an

identity that a determination in one action leaves little or nothing to be determined in the other.”

Id. The Sixth Circuit has held that a district court “has broad discretion in determining whether to

dismiss litigation or abstain in order to avoid duplicative proceedings.” In re Camall Co., 16 F.

App’x 403, 408 (6th Cir. 2001) (citing In Re White Motor Credit, 761 F.2d 270, 274–75 (6th Cir.

1985)).




                                                  2
 Case 2:21-cv-10237-NGE-PTM ECF No. 6, PageID.41 Filed 02/23/21 Page 3 of 4




       Petitioner’s current civil rights complaint, which alleges the exhaustion of administrative

remedies, will be dismissed because it is duplicative of his pending civil rights case in 2:17-CV-

13904, in which this Court previously dismissed some of the same claims based on plaintiff’s

failure to exhaust his administrative remedies. See Lucas v. D.C., 214 F. Supp. 3d 7, 9–10 (D.D.C.

2016) (Retired police officer’s second action, which added allegations regarding his exhaustion of

administrative remedies, and which was filed during pendency of his motion for reconsideration

of dismissal of first action based on failure to exhaust administrative remedies regarding retirement

benefits from employment with District of Columbia, was duplicative of first action, and thus,

District Court would dismiss second action; the two actions involved complaints against same

party, raising same legal claims, and alleging substantially the same facts). Although plaintiff is

free to seek leave to amend his complaint in his prior 2017 case, “he is not free to pursue a separate

and virtually identical action at the same time in the same court and against the same defendant.”

Id. at 9 (internal quotation marks and citation omitted). And to the extent the Court denied plaintiff

leave to add certain claims in that case, plaintiff cannot file a new complaint as an “end-run” around

that decision. See Prewitt v. Walgreens Co., No. 12-6967, 2013 WL 6284166, at *6 (E.D. Pa. Dec.

2, 2013); see also Fabics v. City of New Brunswick, 629 F. App’x 196, 198 (3d Cir. 2015) (noting

that “the court must insure that the plaintiff does not use the incorrect procedure of filing

duplicative complaints for the purpose of circumventing the rules pertaining to the amendment of

complaints”) (internal quotation marks and citation omitted). Therefore, dismissal of plaintiff’s

current case as duplicative of the already-pending action in Heard v. Strange, 2:17-cv-13904 is

warranted.

       Plaintiff has also brought a motion to waive fees and costs. Plaintiff acknowledges that

there are defects in his application to proceed without prepayment of fees but argues that he does



                                                  3
 Case 2:21-cv-10237-NGE-PTM ECF No. 6, PageID.42 Filed 02/23/21 Page 4 of 4




not need to pay a new filing fee because he is raising claims that were previously dismissed on

exhaustion grounds. Because this case is summarily dismissed for being duplicative, the Court

disregards Plaintiff’s defective application to proceed in forma pauperis. See Gilmore v. Oakland

Cty. Jail Med. Unit, No. 2:11-14902, 2013 WL 1155535, at * 2 (E.D. Mich. Mar. 20, 2013) (citing

Armstrong v. Runnels, No. 2007 WL 419465, * 1 (E.D. Cal. Feb. 5, 2007)); see also English v.

Runda, 875 F.2d 863 (Table); No. 1989 WL 51408, * 1 (6th Cir. May 18, 1989)).

       Plaintiff’s motion to have this case excluded from the prisoner mediation program is moot

now that this case has been dismissed. See, e.g., Johnson v. Miller, No. 1:20-CV-791, 2020 WL

5677395, at *2 (W.D. Mich. Sept. 24, 2020) (Eastern District of Michigan dismissed as moot

motion to exclude case from prisoner mediation program when transferring complaint to the

Western District of Michigan). The dismissal of this case as duplicative of Case # 17-13904

likewise moots plaintiff’s motion to consolidate this case with his prior 2017 case. See Qualcomm,

Inc. v. GTE Wireless, Inc., 79 F. Supp. 2d 1177, 1179–80 (S.D. Cal. 1999).

       IT IS HEREBY ORDERED that plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE FOR BEING DUPLICATIVE OF THE COMPLAINT FILED IN CASE #

2:17-cv-13904. Plaintiff’s motions (ECF Nos. 2 and 3) are denied as moot.

       SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge

Dated: February 23, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record on
February 23, 2021, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager


                                                4
